Opinion by
Judge Pryor:
A set-off, to- be well pleaded, must contain all the requisites of an original action. There is no averment of any obligation upon the estate of Redding to pay the board of appellant’s sister, nor does it appear from the answer whether it was for board past due or to become due.
There is no contract alleged, by which the appellee undertook to pay the board for the year succeeding the execution of the note, and in fact it cannot be ascertained from the statements made what was *506intended to be pleaded. The claim against the executor for his alleged wrongful act in having certain claims allowed against the estate of Redding cannot avail in this case. The answer shows that the heirs of Redding were parties to' the litigation in which the claim was presented, and this being the case the question should have been litigated in that action. The demurrer was properly sustained.

L. R. Thurman, for appellant.


Hays & Selecman, for appellee.

Judgment affirmed.